Dewey, J.
1. The order of the full court, contained in the rescript filed in the case, had already declared the legal effect of an equal division of the members of the court as to the legal questions raised on the bill of exceptions. In our practice, in such a case, the exceptions are not sustained Durant v. Essex Co. 8 Allen, 103.
2. The application to the court holden by a single judge, to postpone entering a judgment, for the purpose of affording the *250party an opportunity for a re-argument upon a case already decided by the full court, was a matter within the discretion of the judge, and his ruling refusing such application does not furnish any ground for a bill of exceptions.

Exceptions overruled.